McDonald J.
concurring.—
The only point of disagreement among the members of the Court in regard to the judgment rendered in this case, is on the ground taken in the motion, that the damages found by the jury are excessive. The jury, on the trial, found all facts in favor of the plaintiff in the Court below, to entitle her to damages. There is no complaint that^the principles *257of law, applicable to the cause, were not fully placed before the jury on the trial by the presiding Judge, and fairly explained to them. Those principles were lucidly laid down in this case when before this Court at Macon, January Term, 1858. 19th Ga. 440. The jury having determined the facts upon which the plaintiff was entitled to damages in her favor, it became their duty to assess the damages. They did so, and found a verdict for seven thousand dollars. I shall confine what I have to say to the single ground of the ex-cessiveness of the damages. I am not called to determine whether I should have rendered the verdict for the amount of damages given, if I had been of the jury who tried the cause. It is scarcely possible to find any two men, whose minds at the first impression would arrive at the same conclusion in such a case. There are no fixed criteria by which a calculation can be made.
The verdict must be the result, partly, of calculation upon expenses actually incurred, loss of time, the nature of the in jury, as it may disable the plaintiff temporarily or permanently, from pursuing a profitable or necessary employment, estimating the value of that employment; and partly of the opinion or judgment of the jury, of rhe damages to which the plaintiff maybe entitled, for the endurance of the bodily pain and suffering, the injury inflicted, its permanent or temporary effect upon her health; its liability to produce other diseases, and render it necessary to employ, for life or other shorter period, attendants necessary to her existence or comfort, which would not have been necessary but for the injury. It is the province of the jury to do all these things, and it is only when it is done in a manner to produce the impression on the judicial mind that their conduct must have been the result of prejudice, passion, partiality or corruption, that the Court can interfere by awarding a new trial on the ground merely that the damages assessed are excessive.
The authorities say that the damages ought not to be *258weighed in a nice balance, but must be such as appear, at first blush, to be outrageous, and indicate passion or par 'ality in the jury. Tidd’s Practice, 909, and authorities there cited ; 7 Ga. 204; 10th Ga. 45. The best men are liable tobe prejudiced or prepossessed for or against a party or a cause, and they may unconsciously act under the influence of such prejudice or prepossession in discharging the gravest duties. If jurors, unconsciously or on purpose, allow themselves, in forming their verdict, to be so controlled, the verdict cannot be in accordance with justice; but it does not follow that the Court having the power to grant a new trial shall, upon conjecture, impute an improper motive because the verdict is larger than they would have rendered, but the amount of the verdict must seem so to outrage justice as to produce a strong impression that it could not have been rendered on any other hypothesis than that the jury were misled by passion or prejudice, or had been corrupted. Can such an inference be drawn in this case ? The cause had, on a former occasion, been submitted to a special jury, who rendered a verdict for the same amount. A new trial was moved for, because the damages found were excessive, and on other grounds, which was refused by the presiding Judge in the Court below. Error was assigned on that judgment, and this Court reversed it on those other grounds, and did not notice, in its judgment, the ground of excessive damages. It would seem that the Court did not, on that occasion, regard the verdict as furnishing that strong evidence of passion, prejudice or partiality, on the part of the jury, as at once impressed it with its gross injustice, or it would have alluded to it in some way. Again, two special juries have rendered a verdict for the same sum, upon a full consideration of the case.
However my own opinion might have been in considering, with them, the evidence in the cause, I am not prepared to declare that the amount of damages found is so enormous and exorbitant as to authorize me to infer that the jury were *259either governed by passion, were prejudiced or corrupt in rendering their verdict. In considering the ground of excessive damages, I have looked at i in every aspect in which it was presented to my mind, and have enquired whether, if the suit had been against a natural person instead of a corporation, the jury would have rendered a verdict for the same amount. It is difficult for me to say it is probable they would, and yet I cannot say they would not. Be that as it may, I will remark that juries ought to bear in mind that in such cases, it is their duty to enquire into the injury inflicted on the one hand, and sustained on the other, and to award damages accordingly, without reference to the hand which inflicted it. The plaintiff in such cases is entitled to no more damages than he has sustained or is likely to ensue from the injury, by whomsoever inflicted. The w.ealth or poverty of the defendant cannot be given in evidence to augment or diminish the damages, and if it cannot be given in evidence, it cannot be considered by the jury. Such suits for damages are suits for injuries to the person of the plaintiff, and not for the violation of the public law.
The immediate author of the wrong and all in combination with him, aiding and abetting, are liable, criminaliter, for their acts, if intention to commit it can be connected with the acts 5 and such intention may be inferred from, the recklessness of their conduct. It ought to be remembered, ever, that criminal justice must not be administered on the civil side of the Court, but that while all the damages likely to ensue from an injury suffered, to the person wronged? ought to be awarded to him, they ought not to be unreasonably increased under feelings of resentment towards the person who inflicted it. I will not discuss this matter further, but simply express my concurrence in the judgment rendered, for the reasons assigned,